MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 May 16 2019, 7:31 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Sierra A. Murray
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ricky Davis,                                            May 16, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-2363
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Marc T.
Appellee-Plaintiff                                      Rothenberg, Judge
                                                        Trial Court Cause No.
                                                        49G02-1609-MR-36393



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2363 | May 16, 2019                       Page 1 of 5
[1]   Ricky Davis appeals his conviction for Murder,1 arguing that the evidence is

      insufficient. Finding the evidence sufficient, we affirm.


                                                    Facts
[2]   On September 3, 2016, Davis texted Gary Rees, stating that he wanted to

      purchase a specific type of marijuana. Rees had sold Davis marijuana in the

      past. After negotiating about quantity and price, Davis and Rees agreed to

      meet at an abandoned residence. Around 5:30 p.m., Rees arrived on his

      motorcycle and parked at a small park with a playground next to the

      abandoned home.


[3]   Khaalid Muhammad, a neighbor who lived nearby, saw Rees park his

      motorcycle. Muhammad noticed Rees because he was a white man in a

      predominantly Black neighborhood. Muhammad watched as Rees approached

      two Black men in the playground area. One of the men sat on a park bench,

      was approximately 5’5” to 5’9” tall, had a “slight build,” was “thin,” and

      appeared to have something in his lap. Tr. Vol. II p. 16-17, 22-23. He was

      wearing a white t-shirt and jeans. The other man was “portly,” “husky,” and

      wearing darker clothing. Id. at 17, 29. Rees walked toward the two men and

      the thin Black man stood up. Muhammad stopped paying attention and

      returned to what he had been doing before he noticed the activity.




      1
          Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2363 | May 16, 2019   Page 2 of 5
[4]   Then, Muhammad heard “what sounded like a pop,” which drew his attention

      back to the playground. Id. at 18. He saw the thin Black male holding a

      revolver and heard a second pop. The two Black men retrieved bicycles from a

      nearby fence and rode away. Rees screamed, got on his motorcycle, and drove

      a short distance before collapsing. Rees, who had been shot three times, died as

      a result of the shooting.


[5]   When law enforcement arrived at the scene, they recovered several pieces of

      physical evidence, including a bracelet and a casino card. Later testing revealed

      that both objects had DNA that matched Davis’s DNA profile.


[6]   On September 8, 2016, police interviewed Davis regarding Rees’s death. At

      that time, Davis lied, denying any involvement or knowledge of the events that

      ended with Rees’s death. He lied, stating that he did not know Rees; he lied,

      stating that Rees did not have his phone number; he lied, stating that he had

      lost his phone; and he lied, telling the detective that none of his property would

      be near the crime scene. He had also instructed his girlfriend to lie to law

      enforcement regarding his whereabouts on September 3, 2016.


[7]   On September 15, 2016, the State charged Davis with murder. A bench trial

      took place on July 23-24, 2018. At trial, Muhammad testified about what he

      had seen on September 3, 2016. Davis also testified, admitting that he had lied

      to law enforcement and admitting that he had been present when Rees was

      shot. Davis testified that on that day, he was wearing a t-shirt and jeans; he

      also described himself as being approximately 5’7” and a “thin guy.” Tr. Vol.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2363 | May 16, 2019   Page 3 of 5
       III p. 133, 135-54. Davis stated that Markell Loritts was the other person

       present and testified that Loritts was wearing a bulky, black jacket on the day of

       the shooting.


[8]    On July 30, 2018, the trial court found Davis guilty, noting that Muhammad’s

       testimony was “the most vital testimony in this entire trial” and that the trial

       court “found Mr. Muhammad to be credible.” Tr. Vol. III p. 96. On

       September 4, 2018, the trial court sentenced Davis to sixty years imprisonment.

       Davis now appeals.


                                    Discussion and Decision
[9]    Davis’s sole argument on appeal is that the evidence is insufficient to support

       his conviction. When reviewing the sufficiency of the evidence to support a

       conviction, we must consider only the probative evidence and reasonable

       inferences supporting the conviction and will neither assess witness credibility

       nor reweigh the evidence. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We

       will affirm unless no reasonable factfinder could find the elements of the crime

       proved beyond a reasonable doubt. Id. To convict Davis of murder, the State

       was required to prove beyond a reasonable doubt that he knowingly or

       intentionally killed Rees. I.C. § 35-42-1-1(1).


[10]   Davis does not deny that he was present at the time Rees was murdered. But

       he maintains that the evidence does not prove beyond a reasonable doubt that

       he was the person who shot Rees. We disagree. A conviction may be sustained

       upon the uncorroborated testimony of a single witness. Williams v. State, 700

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2363 | May 16, 2019   Page 4 of 5
N.E.2d 784, 787 (Ind. 1998). Here, Muhammad testified that he observed an

       encounter between a white man and two Black men; one of the two Black men

       was thin, wearing a t-shirt and jeans, and the other husky, wearing dark-colored

       clothes. Muhammad stated that he heard a popping sound, looked up, and saw

       the thin Black man holding a revolver pointed at Rees; he then heard a second

       popping sound, heard Rees scream, and saw the other two men flee on nearby

       bicycles.


[11]   The trial court explicitly found Muhammad’s testimony to be vital and credible.

       This testimony, alone, would suffice to support the conviction. But at trial,

       Davis himself corroborated much of Muhammad’s testimony, including the

       descriptions of himself and Loritts and their respective clothing. To the extent

       that Davis’s testimony conflicts with Muhammad’s, it was for the trial court to

       resolve the conflict by assessing the credibility of the witnesses. E.g., Whited v.

       State, 645 N.E.2d 1138, 1141 (Ind. Ct. App. 1995). Furthermore, at Davis’s

       first interview with police, he lied about nearly every salient fact related to

       Rees’s death. He also instructed his girlfriend to lie about his whereabouts at

       the time of the shooting. It would be reasonable for a factfinder to find that the

       inferences drawn from this evidence further supported Davis’s guilt. Davis’s

       arguments amount to a request that we reweigh the evidence, which we may

       not do. The evidence is sufficient.


[12]   The judgment of the trial court is affirmed.


       Najam, J., and Robb, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2363 | May 16, 2019   Page 5 of 5